Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 May 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters 28th May 1782
                        
                        I have the Honor of your Letter of the 13th of this Mo.
                        Since the Information I conveyed to your Excellency, by the Baron Closen, the Amusement of peace held out by
                            our Enemies has been much augmented by the Arrival of Sir Guy Carleton in N. York, who enounces himself as Commander in
                            Chief in America—with powers of Conciliation to these States—pleasg as their first prospect might have been, are now I
                            believe, beginning to be generally viewed in their proper Colours—as merely delusory & vain, & I hope will
                            not be attended with such Consequences as the Enemy seem to flatter themselves with.
                        The Alliance Frigate you will hear is safe arrived in N. London—a Cutter Also from france, in 25 Days
                            passage, is in at Salem—her Dispaches are gone to Congress—you will probably know their Contents as early as I shall.
                        Our Accounts of the Action in the W. Indies between the two fleets remain very uncertain & vague—from
                            repeated publications in N. York, compared with those I collected from other parts—I confess I form too many Reasons to
                            fear, that the Matter has not passed so favorably to our friend the Count De Grasse as you seem to imagine—a little Time
                            will disclose the whole to us—& I sincerely hope it may dispell my Apprehensions. I am &c.

                    